Citation Nr: 0825496	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to death pension benefits as a helpless child of 
the veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to October 
1945. 

Following the veteran's death in June 1992, the appellant 
filed a claim for entitlement to death pension benefits as a 
helpless child of the veteran, and such claim was denied by a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
May 2004.  This matter was remanded in August 2005 and April 
2006.  A review of the record shows that the RO has complied 
with all remand instructions to the extent possible.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The appellant requested a Board hearing, however, he withdrew 
that request in November 2005.


FINDING OF FACT

The appellant was permanently incapable of self-support due 
to mental or physical defect prior to his attainment of the 
age of 18 years.


CONCLUSION OF LAW

The criteria for entitlement of the appellant, a helpless 
child permanently incapable of self-support prior to the 
attainment of 18 years of age, for purposes of accrued 
benefits and benefits due and payable subsequent to the 
veteran's death, have been met.  38 U.S.C.A. §§ 101(4)(A), 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.356, 3.1000 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In a letter dated in August 2007, the RO provided the 
appellant, who is also the son of the deceased veteran, with 
ample notice of the information and evidence necessary to 
substantiate his claim for recognition as a helpless child.  
Further discussion of the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2005) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2007), and the RO's compliance 
therewith, is not necessary in this instance, as the record 
permits a grant of the benefit sought on appeal.

VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§ 3.356 are for consideration.  Principal factors for 
consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

The record denotes that the appellant was born to the veteran 
in July 1954, and, as such, his permanent incapacity for 
self-support must be demonstrated by July 1972.  

Vanderbilt University Hospital records dated in February 1967 
reflect that the appellant was admitted in January 1967 after 
being involved in a car accident.  He underwent elevation of 
depressed skull fracture and application of a cast to the 
left leg.  Upon discharge in February 1967, he was diagnosed 
with left tibial plateau fracture and depressed skull 
fracture.  

A Social Security Administration (SSA) decision dated in 
August 1975 found that the appellant was entitled to a period 
of disability commencing on January 1, 1974.  Clinical 
reports dated in 1969 found that the appellant had dizziness 
for some time, occasionally associated with occipital 
headaches, and gave a very poor history.  He was found to be 
quite retarded and had no sense of time as well as most other 
things.  He was living with his mother who was told by a 
doctor that he should not live alone.  He had a license to 
drive but was told by a doctor that he should not drive 
except short distances and then accompanied by someone else.  
He "graduated" from a special school, but could not read or 
write.  When he worked at a carwash, he was allowed to pump 
gasoline but did not complete credit transactions nor collect 
any monies for the gasoline he pumped.  He quit this position 
because his "head got so bad he couldn't hardly stand it" 
and he "fell out" several times and became extremely scared 
and quit.  The SSA decision noted that it appeared that his 
work activity was performed under somewhat artificial 
conditions in a controlled environment and that his 
contributions were minimal to say the least.  The appellant 
was found to have organic brain damage with established 
deterioration of intellectual functioning, constriction of 
interests, and an impaired ability to relate to others.  He 
had borderline intelligence with fainting episodes, marked 
memory defect for recent events, shallow effect and slow 
thinking with confusion.  

On the basis of the foregoing, it necessarily follows that a 
preponderance of the evidence indicates that the appellant 
became permanently incapable of self-support before reaching 
the age of 18.  He, thus, is a helpless child for purposes of 
VA benefits and is entitled to benefits on that basis.


ORDER

The appeal to establish entitlement of the appellant to VA 
benefits as a helpless child of the veteran is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


